                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,

                      Plaintiff,

 v.                                            Case No. 3:13-CV-573-NJR-MAB

 PARTHASARATHI GHOSH,
 ROBERT STELFOX, SHANE LAIR,
 RYAN SADLER, and
 WARDEN OF MENARD,

                      Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of Magistrate

Judge Mark A. Beatty, which recommends the undersigned deny the Motion for

Summary Judgment filed by Defendant Robert Stelfox, D.D.S. (Doc. 362).

       In this lawsuit, filed pursuant to 42 U.S.C. § 1983, Plaintiff David Bentz alleges

Defendants Dr. Parthasarathi Ghosh, Dr. Stelfox, Shane Lair, and Ryan Sadler violated

his Eighth Amendment rights when they were deliberately indifferent to his serious

medical needs (Doc. 1). He also brings a state law negligence claim against Sadler and

Lair (Id.). Specifically, Bentz claims Defendants disregarded his complaints related to a

tooth abscess and chronic tooth pain (Id.).

       On January 16, 2019, Dr. Stelfox filed a motion for summary judgment arguing

that, as a matter of law, he was not deliberately indifferent to Bentz’s complaints of

chronic pain and an abscessed tooth (Doc. 362). Dr. Stelfox states that the only time he



                                       Page 1 of 5
evaluated Bentz was on May 22, 2013, 1 and that evaluation concerned Bentz’s biennial

exam (Doc. 363-1 at p. 2; Doc. 363-2). Dr. Stelfox attests that Bentz reported no complaints

with his teeth at that exam (Doc. 363-2 at ¶ 7). While Bentz had some bleeding of his

gums, further evaluation revealed no acute issues, cavities, swelling, or pain (Id.).

Dr. Stelfox diagnosed Bentz as a Class IIIB, which meant he had mild periodontal disease,

and he instructed Bentz to follow up with the dental clinic as necessary (Id.). Because

Bentz had no acute issues, Dr. Stelfox contends, there was no need for any further

treatment. Dr. Stelfox also notes that Bentz admitted in his deposition that no dentist has

ever told him he had an abscessed tooth. And, while Bentz claims Dr. Stelfox should have

scheduled him for a dental cleaning, Dr. Stelfox did recommend that he follow up with

the dental clinic as necessary—which Bentz subsequently did the following month. Thus,

Dr. Stelfox asserts, he was not deliberately indifferent to Bentz’s dental needs, and

summary judgment is appropriate.

       On May 9, 2019, after several extensions of time, Bentz filed a response in

opposition to Dr. Stelfox’s motion for summary judgment, as well as a cross-motion for

partial summary judgment. Bentz states that, at his biennial exam, Dr. Stelfox did not

actually examine Bentz’s teeth but instead did a “visual quick peek” and went off his

previous dental records (Doc. 391 at p. 49). Dr. Stelfox then told Bentz that he needed

three fillings and that he should get them fixed when he gets out of prison, because the

prison only pulls teeth. Dr. Stelfox and his assistant also acknowledged the swelling near



1While Dr. Stelfox states the examination occurred on May 23, 2013, the handwritten notation in Bentz’s
dental record says May 22, 2013.



                                            Page 2 of 5
Bentz’s tooth and jaw (Id. at 54). Bentz requested fillings for his three teeth and pain

medication, but Dr. Stelfox did not prescribe him any pain medication or antibiotics and

did not schedule him for any further dental work (Id. at p. 55). Based on this evidence

(and evidence that he subsequently had dental work done on his teeth), Bentz argues that

Dr. Stelfox’s motion should be denied, while his cross-motion for summary judgment

should be granted.

        Dr. Stelfox has moved to strike Bentz’s cross-motion for summary judgment

(Doc. 395), arguing that the deadline for dispositive motions was December 17, 2018, and

Bentz never asked for an extension of that deadline. And, while he asked for three

extensions of time to respond to Dr. Stelfox’s motion for summary judgment, Bentz only

mentioned his desire to file a cross-motion in his second and third requests for an

extension of time. On May 9, 2019, without having received leave of court to do so, Bentz

filed his response and cross-motion for summary judgment. That same day, Judge Beatty

found Bentz’s second and third motions for extension of time to be moot, considering

Bentz had already filed his response (Doc. 392). Judge Beatty did not address the fact that

Bentz filed a cross-motion for summary judgment or grant him leave to do so after the

fact.

        On June 5, 2019, Judge Beatty entered the Report and Recommendation currently

before the Court (Doc. 398). Judge Beatty recommends denying Dr. Stelfox’s motion for

summary judgment because Dr. Stelfox’s affidavit and Bentz’s deposition testimony

present two different accounts of what happened during the dental exam on May 22,

2013. Because there is a genuine dispute regarding the material facts—whether Bentz



                                       Page 3 of 5
complained about his teeth that day and whether Dr. Stelfox told Bentz he needed fillings

but refused to provide any form of treatment—Judge Beatty found that summary

judgment for Dr. Stelfox would not be proper. Objections to the Report and

Recommendation were due 14 days after service of the Report and Recommendation.

28 U.S.C. §636(b); SDIL-LR 73.1(b). No objections were filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed the evidence

and Judge Beatty’s Report and Recommendation for clear error. Following this review,

the Court agrees with his findings, analysis, and conclusions. The genuine issues of

material fact present in this case preclude the entry of summary judgment for Dr. Stelfox.

The Court therefore ADOPTS Judge Beatty’s Report and Recommendation (Doc. 398)

and DENIES Dr. Stelfox’s Motion for Summary Judgment (Doc. 362). For the same

reason, had Bentz sought and obtained leave of court to file his cross-motion for summary



                                        Page 4 of 5
judgment, it also would be denied. But, he did not, so his cross-motion for summary

judgment (Doc. 391 at pp. 104-107) is STRICKEN from the record.

      This case shall now proceed to trial on the following claims, as separated into the

following counts:

      Count 1:       Eighth Amendment deliberate indifference to Bentz’s serious
                     medical needs claim against Dr. Ghosh for ignoring Bentz’s
                     need for immediate pain relief during his October 28, 2010
                     appointment;

      Count 2:       Eighth Amendment deliberate indifference to Bentz’s serious
                     medical needs claim against Dr. Stelfox for ignoring Bentz’s
                     complaints of pain and a tooth abscess;

      Count 3:       Eighth Amendment deliberate indifference claim against
                     officers Sadler and Lair for recklessly disregarding a
                     substantial risk of serious pain to an inmate when they
                     ignored Bentz’s complaints about an abscessed tooth; and

      Count 4:       Illinois state law negligence claims against officers Sadler and
                     Lair regarding his complaints of tooth pain.

      A status conference will be set by separate order to discuss whether the Court

should appoint counsel for Bentz or whether he intends to proceed to trial pro se.

      IT IS SO ORDERED.

      DATED:        July 12, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 5 of 5
